DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
	Claims 1-9 are allowed based on the follow reasons:
As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a parking control method for executing a control instruction to move a vehicle along a parking route, comprising:
calculating an operability evaluation value of a remote operation of each of the first positions, the operability evaluation value for each of the first positions based on an observable area from a respective first position;
selecting a second position with a relatively high operability evaluation value of the remote operation of the vehicle executed by the operator from the among the first positions;
stopping the vehicle at the second position where the operator gets off the vehicle; and
and in combination with other limitations of the base claim.
The elements contained in claim 9 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as an apparatus rather than a method and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Diessner discloses a vehicle parking system of a vehicle that controls the vehicle to park the vehicle at a targeted parking location, Diessner does not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661